Case 1:18-cv-00618-LDH-LB Document 47 Filed 03/31/21 Page 1 of 13 PageID #: 702




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

LIONEL PIERRE,
                                             Plaintiff,
                               v.                                      MEMORANDUM AND ORDER
THE CITY OF NEW YORK, POLICE OFFICER                                         18-CV-618 (LDH) (LB)
JASON CHAMBERS, and POLICE OFFICER
JAMES MELISSINOS,
                                             Defendants.

LASHANN DEARCY HALL, United States District Judge:

        Plaintiff Lionel Pierre, proceeding pro se, brings the instant action against Defendants

New York City Police Department (“NYPD”) Officers Jason Chambers and James Melissinos

pursuant to 42 U.S.C. § 1983 alleging claims for false arrest, malicious prosecution, and

excessive force. Defendants move pursuant to Rule 56 of the Federal Rules of Civil Procedure

for summary judgment to dismiss the amended complaint in its entirety.

                                          UNDISPUTED FACTS 1

        On February 20, 2015, Plaintiff was driving southbound on Springfield Boulevard in

Queens, New York. (Defs.’ Statement of Material Facts Pursuant to Local Civ. R. 56.1 (“Defs.’

56.1”) ¶ 1, ECF No. 40.) Plaintiff turned left onto Merrick Boulevard. (Id. ¶ 2.) According to

Defendants, Plaintiff failed to use a turn signal. (Id. ¶ 3.) Meanwhile, a pedestrian was walking

in the crosswalk. (Id. ¶ 4.) According to Defendants, Plaintiff made the turn at a “high rate [of]

speed,” and did not slow down, stop, or sound his horn for the pedestrian, but rather maintained




1
 Unless otherwise noted, the following facts are taken from the parties’ statements of material facts pursuant to
Local Rule 56.1 and are undisputed. Facts that are not contradicted by citations to admissible evidence are deemed
admitted. See Giannullo v. City of N.Y., 322 F.3d 139, 140 (2d Cir. 2003) (“If the opposing party . . . fails to
controvert a fact so set forth in the moving party’s Rule 56.1 statement, that fact will be deemed admitted.”).

                                                          1
Case 1:18-cv-00618-LDH-LB Document 47 Filed 03/31/21 Page 2 of 13 PageID #: 703




the same speed and swerved around the pedestrian. (Id. ¶ 5; Feb. 3, 2020 Decl. Tristan

Montaque (“Montaque Decl.”) Ex. F ¶ 4, ECF No. 39-6.)

       Officer Chambers, who was on patrol nearby with Officer Melissinos, observed Plaintiff

nearly strike the pedestrian. (Defs.’ 56.1 ¶ 7.) Afterwards, Defendants flashed their lights and

siren and pulled Plaintiff over on the southwest corner of 134 Road and 219 Street after Plaintiff

continued driving several blocks. (Id. ¶ 8.) Defendants exited their vehicle to approach Plaintiff.

(Id. ¶¶ 9–10.) As Defendants approached him, Plaintiff called 911 and reported there was a

conspiracy against him and that the NYPD “planted” the pedestrian in the crosswalk to frame

him. (Id. ¶¶ 10–11.) Defendants maintain that they did not have their guns drawn as they

approached Plaintiff. (See id. ¶ 9.)

       Defendants assert that at some point, Plaintiff began yelling and screaming in view of the

public. (Id. ¶ 12.) Ultimately, Plaintiff was removed from his vehicle, after which Officer

Chambers attempted to place Plaintiff in handcuffs. (Id. ¶ 13; Montaque Decl., Ex. D at 65:22–

24.) Defendants assert that as Officer Chambers attempted to handcuff him, Plaintiff began

twisting and flailing his arms in an attempt to resist arrest. (See Defs.’ 56.1 ¶ 13.) Eventually,

Plaintiff was handcuffed, though he does not remember by whom. (Id. ¶¶ 13–14; Montaque

Decl. Ex. D at 70:3–5.) Plaintiff maintains that he suffered injury to his wrist and shoulder as a

result of being tightly handcuffed. (Defs.’ 56.1 ¶ 17.) Plaintiff informed one of the officers that

his handcuffs were too tight, but he does not recall who. (See id. ¶ 16; Montaque Decl. Ex. D at

70:9–71:21.)

       Plaintiff disputes Defendants’ versions of events. Specifically, Plaintiff disputes that he

failed to use a turn signal when turning left onto Merrick Boulevard, (Pl.’s Counterstatement of

Material Facts (“Pl.’s Counter 56.1”) ¶ 2, ECF No. 35); asserts he made the turn at “normal



                                                 2
Case 1:18-cv-00618-LDH-LB Document 47 Filed 03/31/21 Page 3 of 13 PageID #: 704




speed,” (Pl.’s Opp’n Defs.’ Mot. Summ. J. (“Pl.’s Opp’n”) 2–3, ECF No. 35); asserts Defendants

approached his vehicle with their guns drawn at him, (Pl.’s Counter 56.1 ¶ 14); disputes that he

began yelling and screaming in view of the public, (Id. ¶ 12); and disputes that he resisted arrest,

(Id. ¶ 13.)

        Following his February 20, 2015 arrest, Plaintiff was arraigned on the following

misdemeanor charges: (1) reckless endangerment in the second degree in violation of N.Y.

Penal Law § 120.20, (2) resisting arrest in violation of N.Y. Penal Law § 205.30, (3) reckless

driving in violation of N.Y. Vehicle and Traffic Law § 1212, (4) failing to exercise due care in

violation of N.Y. Vehicle and Traffic Law § 1146, and (5) failing to signal in violation of N.Y.

Vehicle and Traffic Law § 1163. (Defs.’ 56.1 ¶ 24.) On September 22, 2015, the reckless

endangerment and reckless driving charges were dismissed for facial insufficiency. (Id. ¶ 25.)

On March 8, 2016, Plaintiff accepted an adjournment in contemplation of dismissal as to the

remaining charges. (Id. ¶ 26.) On September 7, 2016, all charges against Plaintiff were

dismissed. (Id. ¶ 27.)

                                   STANDARD OF REVIEW

        Summary judgment must be granted when there is “no genuine dispute as to any material

fact and the movant[s] [are] entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine dispute of material fact exists “if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The movants bear the initial burden of demonstrating the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Feingold v. New York, 366 F.3d 138,

148 (2d Cir. 2004). Where the non-movant bears the burden of proof at trial, the movants’ initial

burden at summary judgment can be met by pointing to a lack of evidence supporting the non-



                                                 3
Case 1:18-cv-00618-LDH-LB Document 47 Filed 03/31/21 Page 4 of 13 PageID #: 705




movant’s claim. Celotex Corp., 477 U.S. at 325. Once the movants meet their initial burden, the

non-movant may defeat summary judgment only by adducing evidence of specific facts that raise

a genuine issue for trial. See Fed. R. Civ. P. 56(e); Anderson, 477 U.S. at 250; Davis v. New

York, 316 F.3d 93, 100 (2d Cir. 2002). The Court is to believe the evidence of the non-movant

and draw all justifiable inferences in his favor, Anderson, 477 U.S. at 255, but the non-movant

must still do more than merely assert conclusions that are unsupported by arguments or facts,

BellSouth Telecomms., Inc. v. W.R. Grace & Co., 77 F.3d 603, 615 (2d Cir. 1996).

       “It is well established that the submissions of a pro se litigant must be construed liberally

and interpreted to raise the strongest arguments that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and emphasis omitted),

including when facing a summary judgment motion, Jorgensen v. Epic/Sony Records, 351 F.3d

46, 50 (2d Cir. 2003). Nevertheless, the “application of this different standard does not relieve

plaintiff of his duty to meet the requirements necessary to defeat a motion for summary

judgment.” Id. at 50 (internal quotation marks omitted).

                                          DISCUSSION

I.     False Arrest

       Defendants argue that Plaintiff’s claim for false arrest fails because they had

probable cause to arrest him. (Defs.’ Mem. L. Supp. Summ. J. (“Defs.’ Mem.”) 4–6,

ECF No. 41.) The Court agrees.

        It is well-settled that “[p]robable cause is a complete defense to an action for

false arrest brought under New York law or § 1983.” Ackerson v. City of White Plains,

702 F.3d 15, 19 (2d Cir. 2012) (internal citation and quotation marks omitted). An

officer has probable cause when he has “reasonably trustworthy information as to [] facts

and circumstances that are sufficient to warrant a person of reasonable caution in the
                                                 4
Case 1:18-cv-00618-LDH-LB Document 47 Filed 03/31/21 Page 5 of 13 PageID #: 706




belief that an offense has been . . . committed by the person to be arrested.” Id.

(alterations in original) (quoting Zellner v. Summerlin, 494 F.3d 344, 368 (2d Cir. 2007)).

Of particular relevance here, the Supreme Court has held that “warrantless arrests for

crimes committed in the presence of an arresting officer are reasonable under the

Constitution . . . .” Virginia v. Moore, 553 U.S. 164, 167, 176 (2008) (finding a

warrantless arrest for misdemeanor traffic violation constitutional).

        Here, Defendants maintain that they observed Plaintiff make a left turn at a “high

rate [of] speed,” without using a turn signal, nearly striking a pedestrian in the crosswalk.

(Defs.’ 56.1 ¶¶ 3–5; Montaque Decl., Ex. F ¶ 4.) And, according to Defendants, Plaintiff

did not slow down, stop, or sound his horn for the pedestrian but maintained the same

speed, swerving around the pedestrian. (Defs.’ 56.1 ¶ 5.) Plaintiff disputes Defendants’

version of events. However, dash cam footage from Plaintiff’s vehicle shows Plaintiff

making a left turn while failing to stop or slow down for a pedestrian in the crosswalk,

nearly striking the pedestrian, and failing to use his horn to alert the pedestrian. 2 (See

Montaque Decl. Ex. A.) 3

        Plaintiff was subsequently arrested for, among other things, reckless driving in

violation of V.T.L. § 1212 and failing to exercise due care in violation of V.T.L. § 1146.




2
  The Court is unable to determine from the video how fast Plaintiff was driving and whether Plaintiff used a turn
signal.
3
  On July 7, 2020, Defendants provided the Court Defendants’ Exhibit A (ECF No. 39-2.), a non-text exhibit, on a
compact disk, in accordance with this Court’s Individual Practices. By order dated Mach 10, 2021, the Court
directed Defendants to provide the Court with Exhibit A in an electronic format viewable for the Court on or before
March 16, 2021. Defendants provided the video footage to the Court via an electronic file share, accordingly. The
Court may rely upon video evidence to resolve questions of fact on a motion for summary judgment. Scott v.
Harris, 550 U.S. 372, 379–80 (2007) (considering deputy’s motion for summary judgment, the court should view
the facts in the light depicted by videotape which captured events underlying excessive force claim); Fabrikant v.
French, 691 F.3d 193, 215 n.6 (2d Cir. 2012) (affirming grant of summary judgment based on probable cause and
qualified immunity in part relying on video evidence where plaintiff did not dispute accuracy of video, but
“dispute[d] only how to characterize that evidence”).

                                                         5
Case 1:18-cv-00618-LDH-LB Document 47 Filed 03/31/21 Page 6 of 13 PageID #: 707




(Defs.’ 56.1 ¶ 24.) Reckless driving is driving in a manner which “unreasonably

interferes with the free and proper use of the public highway, or unreasonably endangers

users of the public highway.” V.T.L. § 1212. A driver fails to exercise due care when he

fails to attempt to “avoid colliding with any . . . pedestrian . . . upon any roadway and

shall give warning by sounding the horn when necessary.” Id. § 1146(a). On these facts,

Defendants had probable cause to arrest Plaintiff for traffic violations committed in their

presence. There is no genuine issue of material fact, and Defendants are entitled to

judgment as a matter of law on Plaintiff’s false arrest claim.

II.    Malicious Prosecution

       To establish a claim for malicious prosecution under New York law, a plaintiff must

prove “(1) the initiation or continuation of a criminal proceeding against [him]; (2) termination

of the proceeding in [his] favor; (3) lack of probable cause for commencing the proceeding; and

(4) actual malice as a motivation for [defendants’] actions.” Manganiello v. City of New York,

612 F.3d 149, 161 (2d Cir. 2010) (quotations omitted). Defendants argue that Plaintiff cannot

prove any element of his claim. (Defs.’ Mem. 6–8.) The Court agrees.

       First, Plaintiff fails to prove that Defendants’ initiated or continued any criminal

proceeding against him. To satisfy this element, “it must be shown that the defendant[s] played

an active role in the prosecution, such as giving advice and encouragement or importuning the

authorities to act.” Mitchell v. Victoria Home, 434 F. Supp. 2d 219, 227 (S.D.N.Y. 2006)

(quoting DeFilippo v. County of Nassau, 583 N.Y.S.2d 283, 284 (2d Dept. 1992)). Here, the

record is devoid of any evidence that Defendants did more than participate in Plaintiff’s arrest.

However, an arrest without more is insufficient to establish the requisite initiation. See Weiner v.

McKeefery, 90 F. Supp. 3d 17, 33, n.4 (E.D.N.Y. 2015) (recognizing that a police sergeant’s



                                                  6
Case 1:18-cv-00618-LDH-LB Document 47 Filed 03/31/21 Page 7 of 13 PageID #: 708




signature on a civilian arrest form is insufficient to constitute an initiation of a criminal

prosecution for purposes of a malicious prosecution claim).

           Second, Plaintiff fails to establish that any of the charges terminated in his favor. The

charges lodged against Plaintiff for reckless endangerment and reckless driving were each

dismissed for facial insufficiency. (Defs.’ 56.1 ¶ 25.) The Second Circuit has held that dismissal

for facial insufficiency is “not a [favorable] decision on the merits,” which is an “essential

element of a cause of action for malicious prosecution.” Breen v. Garrison, 169 F.3d 152, 153

(2d Cir. 1999) (affirming district court’s dismissal of a malicious prosecution claim, on summary

judgment, where the charges underlying the claim were dismissed for facial insufficiency). The

charges for resisting arrest, failing to exercise due care, and failing to signal were each adjourned

in contemplation of dismissal. (Defs.’ 56.1 ¶ 26.) An adjournment in contemplation of dismissal

is “a conditional dismissal that becomes final 6–12 months thereafter if the court has not in the

interim, on motion of the prosecutor, restored the case to the calendar upon determining that the

dismissal ‘would not be in furtherance of justice[.]’” 4 Fulton v. Robinson, 289 F.3d 188, 196 (2d

Cir. 2002) (quoting N.Y. Crim. Proc. Law § 170.55(2)). For the purposes of a malicious

prosecution claim, therefore, an adjournment in contemplation of dismissal is not deemed a

favorable determination “because it leaves open the question of the accused’s guilt.” Fulton, 289

F.3d at 196.

           Third, Plaintiff has not established a lack of probable cause. As discussed above, the

Court has already determined that there was probable cause for the arrest. Where probable cause

to arrest existed, a plaintiff must show that the defendants learned of some “intervening facts”

undermining probable cause “between arrest and initiation of prosecution, [or the] claim[] of



4
    On September 27, 2016, all charges against Plaintiff were dismissed. (Defs.’ 56.1 ¶ 27.)

                                                           7
Case 1:18-cv-00618-LDH-LB Document 47 Filed 03/31/21 Page 8 of 13 PageID #: 709




malicious prosecution cannot survive.” Thomas v. City of New York, 562 F. App’x 58, 60 (2d

Cir. 2014); see also Lowth v. Town of Cheektowaga, 82 F.3d 563, 571 (2d. Cir. 1996) (“In order

for probable cause to dissipate [between arrest and prosecution], the groundless nature of the

charges must be made apparent by the discovery of some intervening fact.”). Plaintiff has

adduced no evidence of any intervening facts that might serve to undermine the probable cause

established at the time of his arrest. See Soto v. City of New York, 132 F. Supp. 3d 424, 453

(E.D.N.Y. 2015) (granting summary judgment for defendants where plaintiff produced no

evidence that law enforcement officers became aware of exculpatory evidence that could

undermine probable cause after arrest); Leogrande v. Suffolk Cty., No. 08-CV-3088, 2016 WL

889737, at *4 (E.D.N.Y. Mar. 9, 2016) (granting summary judgment to defendant officers where

plaintiff adduced no post-arrest facts that would alter the initial finding of probable cause).

There is no genuine issue of material fact, and Defendants are entitled to judgment as a matter of

law on Plaintiff’s malicious prosecution claim.

III.   Excessive Force

       Police officers are prohibited from using “unreasonable and therefore excessive force . . .

in the course of effecting an arrest.” Tracy v. Freshwater, 623 F.3d 90, 96 (2d Cir. 2010). That

said, “[o]fficers are entitled to use some degree of force when restraining a suspect during an

arrest.” Faruki v. City of New York, 517 F. App’x 1, 2 (2d Cir. 2013). In assessing the

reasonableness of the force used by an officer, courts must conduct a “case and fact specific”

inquiry that balances “the nature and quality of the intrusion on the plaintiff’s Fourth

Amendment interests against the countervailing governmental interests at stake.” Tracy, 623

F.3d at 96. Defendants maintain that none of Plaintiff’s complained of conduct constitutes

excessive of force as a matter of law. (Defs.’ Mem. 9–11.) The Court agrees, in part.



                                                  8
Case 1:18-cv-00618-LDH-LB Document 47 Filed 03/31/21 Page 9 of 13 PageID #: 710




       Plaintiff asserts that Defendants approached his vehicle with their guns drawn. (Pl.’s

Counter 56.1 ¶ 14.) Defendants dispute this contention. (See Defs’ 56.1 ¶ 9.) Whether true or

not, this fact cannot support Plaintiff’s claim. Notably, Plaintiff has not contended that any

officer used a gun to exact force against him. (See generally Pl.’s Counter 56.1) Therefore,

Plaintiff’s complaint in this regard is best characterized as premised upon the threat of force. As

courts in this circuit have invariably held, threats of force, including the drawing of a gun, cannot

constitute excessive force as a matter of law. See Cabral v. City of New York, No. 12-CV-4659,

2014 WL 4636433, at *11 (S.D.N.Y. Sept. 17, 2014) (collecting cases and dismissing claim

based on drawing of gun), aff’d, 662 F. App’x 11 (2d Cir. 2016); see also Just. v. McGovern, No.

11-CV-5076, 2013 WL 1809634, at *2 (E.D.N.Y. Apr. 29, 2013) (collecting cases).

       Plaintiff’s complaint concerning the use of handcuffs warrants a different conclusion.

Specifically, Plaintiff asserts that the handcuffs used during his arrest were too tight causing

injury to his wrists and shoulder. (Defs.’ 56.1 ¶ 17.) In evaluating the reasonableness of

handcuffing, courts in this circuit consider evidence that: “1) the handcuffs were unreasonably

tight; 2) the defendant[] ignored the [plaintiff’s] pleas that the handcuffs were too tight; and 3)

the degree of injury to the wrists.” See Lynch ex rel. Lynch v. City of Mount Vernon, 567 F.

Supp. 2d 459, 468 (S.D.N.Y. 2008) (quoting Esmont v. City of New York, 371 F.Supp.2d 202,

215 (E.D.N.Y. 2005)). That said, the Second Circuit has cautioned that while these factors

“may, indeed, prove useful,” the test of reasonableness “is not limited to a factual checklist” and

must carefully balance the nature of the intrusion and the countervailing governmental interests

under the circumstances. Cugini v. City of New York, 941 F.3d 604, 613 (2d Cir. 2019). Thus, a

Fourth Amendment claim can lie where “an officer’s use of force in handcuffing is plainly




                                                  9
Case 1:18-cv-00618-LDH-LB Document 47 Filed 03/31/21 Page 10 of 13 PageID #: 711




 unreasonable under the circumstances or where a plaintiff manifests clear signs of [his]

 distress—verbally or otherwise[.]” Id. at 613 (emphasis in original).

         The Second Circuit’s decision in Horace v. Gibbs is instructive. There, the court

 reversed the district court’s dismissal of an excessive force claim, holding, among other things,

 that “there was room for doubt as to whether [the plaintiff] posed a safety threat, immediate or

 otherwise, to the [arresting] officers such that tight handcuffing [which resulted in minor injury]

 was necessary.” Horace v. Gibbs, 802 F. App’x 11, 13, 16 (2d Cir. 2020). In making its finding,

 the Horace court highlighted that the plaintiff was arrested for relatively minor parole

 violations—driving a car, having extramarital affairs, and using “an herbal supplement . . . which

 he was prohibited from using.” Id. at 16. It further noted, that, among other things, “there was

 no indication that during the arrest giving rise to this claim [the plaintiff] resisted arrest or

 attempted to evade arrest by flight.” Id.

         This case presents similar, though not identical, circumstances. Here, Defendants do not

 dispute that the handcuffs were tight or that Plaintiff was arrested for misdemeanor traffic

 violations. And, though there is a dispute as to whether Plaintiff initially resisted arrest, there is

 no evidence that he posed a physical threat to Defendants or was a flight risk. Defendants devote

 the entirety of their argument to highlighting the lack of evidence demonstrating serious injury to

 Plaintiff. (See Defs.’ Mem. 9–11.) Indeed, Plaintiff complains only of some injury to his wrist

 and shoulder. (Defs.’ 56.1 ¶ 17.) However, the Second Circuit made clear in Horce that it

 would be legal error for the district court to “treat[] one factor—the absence of serious injury—

 as dispositive [on motion for summary judgment] without considering other factors such as the

 reasonableness of the tight handcuffs under the circumstances and whether the defendants

 ignored the plaintiff’s complaints.” Horce, 802 F. App’x at 15–16. The Court therefore rejects



                                                    10
Case 1:18-cv-00618-LDH-LB Document 47 Filed 03/31/21 Page 11 of 13 PageID #: 712




 the argument that summary judgment is warranted simply because Plaintiff did not suffer serious

 injury. 5 Upon consideration of whether, here, the handcuffs were unreasonably tight, whether

 Defendants ignored Plaintiff’s pleas that his handcuffs were too tight, the degree of injury, the

 intrusion, and the governmental interests, the Court concludes that a reasonable juror could find

 the use of tight handcuffing objectively unreasonable in this case.

          Defendants maintain that they are nonetheless entitled to qualified immunity on

 Plaintiff’s excessive force based on tight handcuffs. (Defs.’ Mem. 12.) The Court disagrees.

 “The doctrine of qualified immunity shields officials from civil liability so long as their conduct

 does not violate clearly established statutory or constitutional rights of which a reasonable person

 would have known.” Mullenix v. Luna, 577 U.S. 7, 11 (2015) (quotations omitted). As the

 Second Circuit has noted, “[t]his doctrine is said to be justified in part by the risk that the ‘fear of

 personal monetary liability and harassing litigation will unduly inhibit officials in the discharge

 of their duties.’” McClellan v. Smith, 439 F.3d 137, 147 (2d Cir. 2006) (quoting Thomas v.

 Roach, 165 F.3d 137, 147 (2d Cir. 1999)). In assessing whether an officer is entitled to qualified

 immunity, a court must consider: “(1) whether plaintiff has shown facts making out [a] violation

 of a constitutional right; (2) if so, whether that right was ‘clearly established’; and (3) even if the

 right was ‘clearly established,’ whether it was ‘objectively reasonable’ for the officer to believe

 the conduct at issue was lawful.” Gonzalez v. City of Schenectady, 728 F.3d 149, 154 (2d Cir.

 2013) (quoting Taravella v. Town of Wolcott, 599 F.3d 129, 133–34 (2d Cir. 2010)). “Even if

 the force is objectively unreasonable, an officer may still be eligible for qualified immunity if it




 5
   Plaintiff alleges for the first time in opposition to summary judgment that at some point, Defendants also kicked
 his legs. (Pl.’s Opp’n 3.) A plaintiff, even when proceeding pro se, may not raise new allegations for the first time
 in opposition to summary judgment. See Avillan v. Donahoe, 483 F. App’x 637, 639 (2d Cir. 2012) (“The district
 court did not err in disregarding allegations [pro se plaintiff] raised for the first time in response to [defendant]’s
 summary judgment motion.”).

                                                           11
Case 1:18-cv-00618-LDH-LB Document 47 Filed 03/31/21 Page 12 of 13 PageID #: 713




 was objectively reasonable for the officer to believe that her action[s] did not violate clearly

 established law.” Keene v. Schneider, 350 F. Appx. 595, 596 (2d Cir. 2009) (emphasis in

 original).

          Defendants maintain that Plaintiff conceded that he does not remember whether he ever

 informed either officer of any pain due to tight handcuffs. (Defs.’ Mem. 14 (citing Defs.’ 56.1 ¶

 16 (citing Montaque Decl., Ex. D at 71:12–21).)) On this basis, Defendants argue they are

 entitled to qualified immunity because in February 2015, when this incident occurred, it was not

 clearly established that an officer had to loosen handcuffs for an arrestee where the arrestee did

 not make a specific, verbal complaint that the handcuffs were too tight and causing injury.

 (Defs.’ Mem. 14.) Defendants mischaracterize the record. Plaintiff did not concede that he does

 not remember whether he informed any officer that his handcuffs were too tight. (See Montaque

 Decl. Ex. D at 71:12–27.) To the contrary, Plaintiff testified at his deposition that he told at least

 one of the officers that his handcuffs were too tight. (See, e.g., id. at 71:1–20.) Indeed, the only

 concession Plaintiff made is that he does not remember who he told. For example:

          Q:       Who did you tell - -
          A.       I don’t recall.
          Q.       (Continuing) that the handcuffs were too tight?
          A.       I don’t recall. It was the other guy, the white shit guy, who was there. It’s
                   got to be the boss who was there, somebody with the white shirt.
          Q.       So it’s your testimony that you told the individual in the white shirt that the
                   handcuffs were too tight, correct?
          A        Yes, I believe I told him my phone was on the floor too and I said could
                   they pick up the phone.

 (Id. at 70:16–71:1.) Defendants’ only argument that they are entitled to qualified immunity is

 therefore defeated by the facts. 6



 6
  The only case cited by Defendants in support of their argument is Cugini v. City of New York. In light of
 Defendants’ mischaracterization of the record, Defendants’ reliance on Cugini is misplaced. In Cugini, the plaintiff
 did not verbally communicate her distress from the handcuffs. See 941 F.3d at 617. Such is not the case here.

                                                          12
Case 1:18-cv-00618-LDH-LB Document 47 Filed 03/31/21 Page 13 of 13 PageID #: 714




                                         CONCLUSION

        For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED in

 part. Plaintiff’s claims pursuant to 42 U.S.C. § 1983 for false arrest and malicious prosecution

 are dismissed. Plaintiff’s claim pursuant to 42 U.S.C. § 1983 for excessive force based on the

 use of tight handcuffs survives.



                                                      SO ORDERED.

 Dated: Brooklyn, New York                            /s/ LDH
        March 31, 2021                                LASHANN DEARCY HALL
                                                      United States District Judge




                                                 13
